PER CURIAM
Travis Walker appeals the denial of his pre-sentencing motion to withdraw his plea. From a thorough review of the record, we find that Walker established good cause in support of his motion and, therefore, reverse.
When good cause is established, Florida Rule of Criminal Procedure 3.170(f) entitles the defendant to withdraw his pre-sentence plea. Tanzi v. State, 964 So.2d 106, 113 (Fla. 2007). This "rule should be liberally construed in favor of the defendant because the law inclines toward a trial on the merits." Johnson v. State, 947 So.2d 1208, 1210 (Fla. 5th DCA 2007).
Under the unique circumstances of this case, we find the trial court abused its discretion in denying Walker's motion to withdraw his plea. See Wright v. State, 961 So.2d 1036, 1041 (Fla. 4th DCA 2007). We reverse Walker's conviction and sentence and remand for the trial court to vacate the plea and sentence and to take further actions consistent with this opinion.
REVERSED and REMANDED.
EDWARDS and HARRIS, JJ., concur.
COHEN, J., dissents without opinion.